Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language “and/or” is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, 7, 9, 13, 15-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zerwas Pub. No. US 2016/0357493 A1 [Zerwas].

1.  Zerwas discloses a system [Fig. 1] comprising: a plurality of displays being arranged in one or more adjacent vertical columns [D1-D12]; and a plurality of media players [Fig. 5, NGP], each media player of the plurality of media players being coupled to a corresponding display of the plurality of displays [as shown generally] and configured to play out a corresponding positional subset of an overall media content at a full resolution of the media content and such that collectively the plurality of displays display the overall media content as a single display [Fig. 2]; wherein each of the plurality of media players is configured to play out the corresponding positional subset of the media content, with a corresponding delay, to the corresponding display arranged in the one or more adjacent vertical columns to compensate for scan out lag associated with the media content [¶ 8 describes a method of synchronization between the units or displays of a display wall]; wherein at least a first media player of the plurality of media players is coupled to each other media player of the plurality of media players [¶ 9 by means of the master clock for the computer], wherein each media player includes a clock, and wherein the clock of a first media player of the plurality of media players serves as a master clock that slaves the clocks for the plurality of media players and such that the clocks of the plurality of media players are synchronized to the master clock [¶¶ 8-9 and 11 “[t]he content buffer and swap buffer synchronization is effected by a single global synchronization master” and as shown generally in Fig. 5 for instance].
3.  Zerwas discloses wherein the clock of each of the plurality of media players slaves a clock in the corresponding display [¶¶ 14-15 where this must occur with synchronization disclosed].
4.  Zerwas discloses wherein the media content is one or more of video content, graphical content or animation content [¶ 15 video stream].
6.  Zerwas discloses wherein the media content provided by a respective media player to the corresponding display is a positional portion of an overall media content to be collectively displayed by the plurality of displays [where this must be the case since the invention addresses the tearing effect as shown in Figs. 3-4].
7.  Zerwas discloses a control server in communication with the plurality of media players, and wherein the control server is configured to store data for the corresponding delay to be applied by respective ones of the plurality of media players [¶ 8 the displays are controlled by a cluster of computers and each computer can control one or more displays].
9.  Zerwas discloses a method [Fig. 1] comprising: obtaining an overall media content, positional subsets of which is to be played out corresponding displays of a plurality of displays arranged in one or more adjacent vertical columns [Fig. 2, D1-D12]; playing out, with a corresponding media player of a plurality of media players [Fig. 5, NGP], a corresponding positional subset of the overall media content, at a full resolution of the media content, to the corresponding display arranged in the one or more adjacent vertical columns [Fig. 2, IS], with a corresponding delay to compensate for scan out lag associated with the media content [¶ 8 describes a method of synchronization between the units or displays of a display wall], wherein at least a first media player of the plurality of media players is coupled to each other media player of the plurality of media players [¶ 9 by means of the master clock for the computer], wherein each media player includes a clock, the clock of a first media player of the plurality of media players serves as a master clock [Fig. 5, NGP 1]; and slaving the clocks for the plurality of media players using the master clock such that the clocks of the plurality of media players are synchronized to the master clock [¶¶ 8-9 and 11 “[t]he content buffer and swap buffer synchronization is effected by a single global synchronization master” and as shown generally in Fig. 5 for instance].
13.  Zerwas discloses wherein the media content is one or more of video content, graphical content or animation content [¶ 15 video stream].
15.  Zerwas discloses wherein the media content provided by a respective media player to the corresponding display is a positional portion of an overall media content to be collectively displayed by the plurality of displays [where this must be the case since the invention addresses the tearing effect as shown in Figs. 3-4].
16.  Zerwas discloses storing at a control server or a particular media player of the plurality of media players, data for the corresponding delay to be applied by respective ones of the plurality of media players [¶ 8 the displays are controlled by a cluster of computers and each computer can control one or more displays].
17.  Zerwas discloses a system [Fig. 1] comprising: a plurality of media players [Fig. 5], each media player of the plurality of media players configured to be coupled to a corresponding display of a plurality of displays and configured to play out a corresponding positional subset of an overall media content at a full resolution of the media content and such that collectively the plurality of displays display the overall media content as a single display [Fig. 2]; and wherein each of the plurality of media players is configured to play out the corresponding positional subset of the media content [¶ 66], with a corresponding delay, to the corresponding display arranged in one or more adjacent vertical columns, to compensate for scan out lag associated with the media content [¶ 8 describes a method of synchronization between the units or displays of a display wall]; wherein at least a first media player of the plurality of media players is coupled to each other media player of the plurality of media players [Fig. 5 as shown generally], wherein each media player includes a clock, and wherein the clock of a first media player of the plurality of media players serves as a master clock that slaves the clocks for the plurality of media players and such that the clocks of the plurality of media players are synchronized to the master clock [¶¶ 8-9 and 11 “[t]he content buffer and swap buffer synchronization is effected by a single global synchronization master” and as shown generally in Fig. 5 for instance].
19.  Zerwas discloses wherein the clock of each of the plurality of media players slaves a clock in the corresponding display [¶¶ 14-15 where this must occur with synchronization disclosed].
20.  Zerwas discloses a control server in communication with the plurality of media players, and wherein the control server is configured to store data for the corresponding delay to be applied by respective ones of the plurality of media players [¶ 8 the displays are controlled by a cluster of computers and each computer can control one or more displays].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zerwas in view of Hall Pub. No. US 2015/0186099 A1 [Hall].
5.  Zerwas is silent on wherein two or more displays of the plurality of displays are of different technology type and/or different manufacturer.  However Hall teaches such a limitation [¶ 7 where different pitch is a technology type, i.e., characteristic].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zerwas with Hall as required by this claim, since such a modification allows for similar sized displays to be used in a tile arrangement. 
14.  Zerwas is silent on wherein two or more displays of the plurality of displays are of different technology type and/or different manufacturer.  However Hall teaches such a limitation [¶ 7 where different pitch is a technology type, i.e., characteristic].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zerwas with Hall as required by this claim, since such a modification allows for similar sized displays to be used in a tile arrangement.
Allowable Subject Matter
Claims 2, 8, 10-12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO POLO whose telephone number is (571)270-7613. The examiner can normally be reached Mon-Fri 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gustavo Polo/              Primary Examiner, Art Unit 2694